EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 3-4 and 7-10 are cancelled.  Claims 1, 2, 5 and 6 are pending and under examination.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a national stage entry of PCT/JP2018/021657 filed on 06/06/2018, which claims priority from Japanese application JP2017-113235 filed on 6/8/2017.  

Examiner’s Note
Applicant's after final amendments and arguments filed on 08/03/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 08/03/2021.  

Reasons for Allowance
The applicant put claims in scope with the invention by including a Markush group of UV absorbers and a Markush group of closely structure dextrin fatty acid esters.  This provides compositions that are in scope with compositions of tables 1-5B of the instant specification, 

Conclusion
Claims 1, 2, 5 and 6 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MARK V STEVENS/Primary Examiner, Art Unit 1613